ORDER
PER CURIAM.
Roger Dale Moorehead (Movant) appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court erred (1) in failing to issue findings of fact and conclusions of law regarding whether Movant had been adequately informed of the ranges of punishment, and (2) in denying his motion because Movant was credible and he met his burden of proof. Movant also requests review of his claim that the plea court plainly erred in accepting Movant’s guilty plea to armed criminal action without a sufficient factual basis.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. Furthermore, the motion court’s decision is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).